The opinion of the court was delivered by
Hoyt, J.
Plaintiff filed with a justice of the peace for Seattle precinct, King county, a complaint as follows:
“ The plaintiff complains and alleges:
*60“1. That the defendant now is and was, at all times herein mentioned, a corporation organized and existing under the laws of Washington Territory.
“2. That on the 80th day of September, 1887, an account was stated between the plaintiff and the defendant, and, upon such a statement, a balance of 8224.95 was found due to the plaintiff from the defendant.
“ 3. That the defendant agreed to pay the plaintiff the said balance of 8224.95.
“4. That the defendant has not paid the said sum of money, or any part thereof, except the sum of $50, paid October 3, 1887;” concluding with a prayer for judgment; and thereupon said justice issued a notice and delivered the same to an officer, who made a return of service thereof, which return, together with the notice, were substantially as follows:
et To Puget Sound Co-operative Colony: You are hereby notified to be and appear at my office in Seattle, King county, Washington Territory, on the 16th day of November, 1887, at the hour of 1 o’clock p. M., to answer to foregoing complaint, or judgment will be taken against you as confessed, and the prayer of the complaint granted.”
“I hereby certify that I received the within complaint and notice this 8th day of November, a. d. 1887, and on the same day I served the same in Seattle, King county, 'Washington Territory, by delivering into the hands of George Yenable Smith, president of the Puget Sound Cooperative Colony, a copy certified by me to be a true and ■correct copy of the original complaint and notice.”
On the return day of said notice the defendant appeared, ■specially, and objected to the proceedings, and moved the ■court to dismiss the suit for the reason that said notice and the return thereof, gave the court no jurisdiction of ¡the defendant, and for the further reason that the action had been brought in the wrong county; and, in support of the latter point, filed a certified copy of its articles of incorporation, and the affidavit of its president, showing that *61its principal place of business was notin King county, but was in tbe county of Clallam.
Tbe justice denied tbe motion and proceeded to trial, and rendered judgment against tbe defendant, wbicb, thereupon, prosecuted its appeal to tbe district court, and there renewed tbe motion wbicb bad been denied by tbe justice.
The court granted said motion, and reversed tbe judgment of the lower court and dismissed tbe suit, to wbicb action plaintiff excepted and assigned error thereon, and here seeks a reversal thereof.
We do not decide as to tbe sufficiency of tbe notice and return thereof, above set forth, to sustain tbe judgment if there bad been no appearance by tbe corporation, for, even if it was, still tbe objection of tbe defendant, and its showing that its principal place of business was in Clallam county, established prima facie tbe fact that tbe suit bad been brought in the wrong county, and, in tbe absence of any offer to amend tbe return of service, or make other showing to aid tbe jurisdiction of tbe justice, be should have found that tbe case was within tbe provisions of tbe third subdivision of § 1780 of tbe code, and should have granted defendant’s motion to dismiss.
Plaintiff, however, claims that even if tbe above position is true,yet as tbe defendant, after the denial of its motion, answered tbe complaint and prosecuted its appeal from a judgment on tbe merits, it waived said motion, and could not thereafter take advantage thereof.
As to tbe effect of an answer on tbe merits, upon the right to assign error upon rulings prior to such answer in an ordinary case, it is not now necessary to decide, as tbe plain intent of said § 1780 is to allow tbe defendant to take advantage, on appeal, of any error in overruling its objection, even after a trial upon tbe merits. Under tbe provisions of said section tbe judgment of tbe justice, even after objection well taken, is not void, but only voidable, and if *62the defendant could have no relief on appeal it would be without remedy.
The action of the justice, upon the papers-before him, was erroneous, and it became the duty of the district court to reverse the judgment.
When the cause came on in the appellate court, plaintiff, evidently seeing the force of the defendant’s position upon the record as it stood, suggested, .by affidavit of the constable who made service of the process, that all of the facts connected with such service did not appear from the return thereof, and therefore moved that said constable be allowed to file an amended return. This motion was denied, and such denial is also assigned as error. We think this ruling was correct, as the transcript from the lower court could not be thus aided.
It is true that courts are liberal in allowing amendments necessary to sustain judgments rendered therein; but this liberal rule does not apply to amendments in one court to proceedings had in another, and nearly or quite all of the large number of cases which the diligence of counsel for plaintiff has produced will be found to refer to the amendments of proceedings in the same court.
But if this was not so and the rule was as contended for by plaintiff, the result in this case would be the same, for the reason that the allowance of such amendments is in the sound discretion of the court, and there is nothing in this record to satisfy us that such discretion has been abused.
It follows that the district court committed no error, and that the judgment therein rendered must be affirmed, with costs.
Andees, C. J., and Stiles, Scott and Dukbae, JJ., concur.